Citation Nr: 1809269	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

The Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, his HIV is due to sexual activity during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for HIV are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veteran's claim for service connection for HIV is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

The Veteran seeks entitlement to service connection for HIV.  Service connection may be granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C. §§ 1131; 38 C.F.R. §§ 3.303 (a), 3.306. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for HIV contending that he contracted HIV while in service.  In this case, giving the benefit of the doubt to the Veteran, the Board finds that entitlement to service connection for HIV is warranted.

The record indicates that the Veteran was diagnosed with HIV after service.  However, the Veteran contends that he contracted HIV from sexual activity that occurred during service.  Specifically, he details two different sexual encounters, one in which he had unprotected sex with female prostitutes, from which he contracted gonorrhea, and another encounter from which he contracted syphilis.  

The Board notes that in addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to report his own actions while in service.  See e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible, especially in light of the fact that the reported sexually transmitted diseases are documented in his service treatment records.  Therefore, in light of the Veteran's competent and credible testimony, the Board concedes that these sexual encounters occurred in service.  As such, the second element of a direct service connection claim, which is the in-service occurrence of an injury or event, has been met.

Turning to the third and final element, the nexus requirement, in December 2017, the Board sought an advisory medical opinion from an Infectious Disease Specialist regarding a potential nexus between the Veteran's diagnosed HIV and his contention that it was contracted while in service.  Specifically, the Board pointed to three prior medical opinions, two of which it found to be inadequate, and the third for which the Board sought further clarification.  

The first opinion, a March 2011 letter from Dr. K., Associate Chief in the Infectious Diseases Section of a VA Medical Center, states, "[i]t is my considered medical opinion that least likely as not, [the Veteran] had exposures to HIV during active military duty given his diagnoses of gonorrhea in 1981 and syphilis in 1983."  The doctor reviewed his active duty military records from May 1978 to January 1984, noting in particular a Viral URI with enlarged tonsils and white exudates in January 1984.  The examiner concluded that the white exudates were most likely consistent with thrush, an opportunistic infection, characterized as his first manifestation of HIV infection.  The doctor stated, "[h]ad he been tested, he would have been diagnosed at the time of his thrush."  The Veteran's service treatment record dated January 23, 1984, however, states that the Veteran had no enlarged tonsils and no whitish exudates.  Hence, this opinion is inadequate because it relies on erroneous facts.

The second opinion, a January 2015 medical opinion from VA examiner Dr. V., concluded that the Veteran's HIV was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The physician reviewed the claim file and stated, "Despite documented evidence of syphilis and gonorrhea occurring while on active duty there was no overwhelming evidence found in the STR to suggest pt's symptoms were a result of HIV infection."  While this opinion correctly noted that the Veteran has no enlarged tonsils and no whitish exudates at his examination on January 23, 1984, the Board deems it inadequate because the doctor relied on an incorrect fact in making his determination.  The request for an opinion from this doctor stated that the Veteran's HIV was not diagnosed until 1992.  In fact, his HIV was diagnosed several years earlier.  Additionally, the legal standard does not require "overwhelming evidence" for service connection, but rather that it is more likely than not that the disease or disability was incurred during or aggravated by the Veteran's active duty service.  Because it is based on an inaccurate fact pertaining to the Veteran's date of diagnosis and misstates the applicable legal standard, the Board cannot rely on this opinion.

The third opinion, a June 2017 nexus opinion from private physician Dr. A. states that it is more likely than not that the Veteran contracted HIV while in service.  The examiner noted that HIV testing was not developed until 1985, after the Veteran left active duty.  The doctor also highlighted the fact that the Veteran had unprotected sex while in the military, which resulted in him contracting two other sexually transmitted diseases, gonorrhea and syphilis.  The doctor cited to literature demonstrating that a person is more likely to get HIV, if they have another sexually transmitted disease.  The examiner pointed to the fact that individuals infected with HIV may not show immediate symptoms.  Dr. A. also provided several medical articles addressing the discovery of HIV, how the HIV test was invented, as well as transmission and diagnosis of HIV.  The Board, however, has some concerns regarding this opinion.

Specifically, the doctor provides several reasons for why Dr. V.'s January 2015 opinion should not be relied upon, but fails to address to the Board's satisfaction the rationale underlying Dr. A.'s own conclusion.  Further, Dr. A. states, "Veteran's CD[4] count was noted to be in the 700's at time of diagnosis.  Not at the level of AIDS or advanced disease."  Dr. A. had reviewed an Infectious Disease consult dated November 25, 1992 that noted "patient with HIV Dx four years ago.  At that time cell count (CD4) 722."  A short article regarding CD4 count provided with this opinion states, "A normal range for CD4 cells is about 500-1,500."  Thus, the doctor's statement regarding the Veteran's CD4 count at the time of diagnosis requires further clarification from an expert in order for the Board to properly interpret this fact, and determine its relevance, if any, as to the nexus of the Veteran's HIV.

In February 2018, the Board received the requested opinion.  The examiner disclaimed that he was unable to provide a definitive opinion regarding the time of the Veteran's HIV exposure and acquisition of HIV infection, as the only way to definitively know that the Veteran acquired HIV during active duty is to test for HIV in stored blood from the time of active service.  The examiner pointed out that such a sample is very unlikely to be available.  However, without this definitive proof, the examiner opined that based on a review of the file, and especially due to the absence of documented new sexually transmitted infections after service, there is a higher than 50 percent likelihood (a higher likelihood) that the Veteran acquired the HIV infection during active military service (together with gonorrhea or syphilis, or independent of these infections), then after he left military service.

The examiner pointed to the following facts.  The examiner was unable to find a negative HIV test prior to 1986, the reported date of diagnosis.  In addition, the Veteran had high-risk sexual behavior during his active military service and had a documented gonorrhea and syphilis infection in 1981 and 1983, respectively.  The Veteran also had a well-documented viral upper respiratory infection in 1984, which was not proved to be caused by any certain pathogen.  The differential diagnoses of such presentation, include acute HIV infection, other viral infections such as CMV, EBV, as well as toxoplasma or bacterial pathogen.  The whitish exudate noted on the Veteran's tonsils is not likely to be thrush (as interpreted by Dr. K).  In oral thrush, the white exudates are present not only on the tonsils, but also on the buccal and pharyngeal mucosae and palate.  Whitish exudate on the tonsils can be seen with bacterial infection as well as viral infection (especially EBV mononucleosis).

Regarding CD4 count of 722, at the time of the Veteran's diagnosis in 1986, the examiner was not able to see these results on review of the file.  However, if this result represents the actual CD4 T cell count at the time of the HIV diagnosis, one can only say that the Veteran had been HIV infected in the previous year(s), but exact date remains unknown.  The CD4 T cell number can vary greatly among chronically HIV infected persons.  It is not a reliable indicator of the date of sero-conversion (negative to positive HIV antibody test).  Some HIV persons maintain near normal levels of CD4 T cells 4-8 years after sero-conversion, whereas others progress to AIDS stage, (CD4 <200) within 2-3 years from sero-conversion.  For the same reason, there is no medically significant difference in diagnosis date of 1986 or 1988.

After a careful review of the medical and lay evidence of record, the Board finds that there are conflicting opinions of record on the issue of whether the Veteran's HIV is related to his sexual encounter(s) during service.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In light of the problems addressed in the conflicting opinions of record and applying the benefit of the doubt doctrine to the Veteran, the Board finds that service connection for HIV is warranted.


ORDER

Entitlement to service connection for HIV is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


